Citation Nr: 0938972	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-31 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for the service-connected burns to the legs.

2.  Entitlement to service connection for shrapnel wounds to 
the legs.

3.  Entitlement to service connection for a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied claims of service connection for 
shrapnel wounds to the legs and a left knee injury; and, 
granted the Veteran's claim of entitlement to service 
connection for burns to the legs and assigned an initial 
noncompensable disability rating.  

In June 2008, the Veteran testified before the undersigned, 
seated at the RO in Montgomery, Alabama.  A transcript of the 
hearing has been associated with the claims file.

The case was remanded by the Board back to the RO, via the 
Appeals Management Center (AMC) in November 2008 for 
additional development of the record.  

Although unfortunate, the issues of service connection for 
shrapnel wounds of the legs and a left knee injury are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's superficial scars of the legs do not exceed 
more than 144 square inches; they have not caused limited 
motion since the effective date of service connection, and 
there is no underlying soft tissue damage.  

CONCLUSION OF LAW

The criteria for a compensable rating for residuals of second 
degree flash burn scars of the legs have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, 
Diagnostic Codes 7800-7806 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2005 and March 2006.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

With regard to the underlying service connection claim, the 
March 2006 notification complied with the requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), by advising 
the Veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection.  

With regard to the increased rating claim, here, the Veteran 
is challenging the initial rating assigned following the 
grant of service connection.  In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

That notwithstanding, the RO provided the Veteran with a 
subsequent duty-to-assist letter in April 2009 that 
specifically addressed the specific rating criteria pertinent 
to the Veteran's claim for a higher initial rating for the 
service-connected flash burns on his legs, and once again 
notified the Veteran regarding how VA assigns initial ratings 
and effective dates for any grant of service connection.

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Rating

The Veteran contends that his service-connected residuals of 
flash burn scars on both legs warrant an initial compensable 
rating.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Hart v. Mansfield, 21 Vet.App. 505 (2007), however, the Court 
held that "staged" ratings are appropriate for an increased 
rating claim in such a case, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

At a VA examination for scars conducted in September 2007, 
the Veteran's medical history was reviewed and it was noted 
that the Veteran received flash burns to the bilateral 
posterior legs down to the calves during service.  He 
suffered secondary burns and received debridement and 
whirlpool treatment for one month following the incident.  
The Veteran had permanent scarring, but it did not cause any 
symptoms.  The scars were located on the right and left lower 
posterior surfaces of those extremities.  The maximum 
width/length on the right lower extremity was 11 cm by 8 cm.  
The maximum width/length on the left lower extremity was 5.5 
cm by 6.5 cm.  Regarding the scars on both extremities, there 
was no tenderness on palpation, no adherence to underlying 
tissue, no limitation of motion or loss of function, no 
underlying soft tissue damage, and no ulceration or breakdown 
over the scars.  Finally, there was no pain associated with 
the scars on either leg.  

In addition to the September 2007 examination report, the 
claims file also contains copies of photographs taken in 
conjunction with that examination which show the Veteran's 
legs at various angles and distances.  A review of these 
photographs illustrates two dark red vertical scars running 
down the length of the inside front portion of the Veteran's 
left calf.  It does not appear that these scars are part of 
the service-connected flash burn scars, based on the 
examiner's description of those scars, particularly the 
length and the width noted on the examination report.  Aside 
from the left leg vertical scars described above, it was 
difficult to discern any other scars on the Veteran's legs by 
way of the photographs. 

The rating criteria for scars have changed, effective October 
2008.  However these amended regulations were specifically 
effective for applications for benefits received by the VA on 
or after October 23, 2008.  As the Veteran's claim was filed 
prior to October 2008, his disability is rated under the 
prior rating criteria for scars, in effect since July 2002.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 provides 
ratings for scars of the head, face, or neck.  A 10 percent 
rating is assigned when there is one characteristic of 
disfigurement.  The eight characteristics of disfigurement 
are (1) scar five or more inches in length; (2) scar at least 
one-quarter inch wide at widest part; (3) surface contour of 
scar elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding six square inches; (6) skin texture abnormal 
in an area exceeding six square inches; (7) underlying soft 
tissue missing in an area exceeding six square inches; and 
(8) skin indurated and inflexible in an area exceeding six 
square inches.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, scars, on 
other than the head, face, or neck, that are deep or cause 
limited motion are rated as 10 percent disabling if they 
cover an area or areas exceeding 6 square inches (39 sq. 
cm.).  Under Diagnostic Code 7802, superficial scars, on 
other than the head, face, or neck, that do not cause limited 
motion and encompass an area or areas at least 144 square 
inches (929 sq cm), warrant a 10 percent evaluation.  Under 
Diagnostic Code 7803, superficial unstable scars warrant a 10 
percent evaluation, and under Diagnostic Code 7804 
superficial scars that are painful on examination warrant a 
10 percent evaluation.  Under Diagnostic Code 7805, other 
scars may be rated on limitation of function of the affected 
part.  38 C.F.R. § 4.118.  

Based on the application of the medical evidence of record to 
the rating schedule noted above, the Veteran is not entitled 
to a compensable rating for the burn scars on his legs.  
Although the Board appreciates the Veteran's assertions 
regarding the impact of his scarring, his scarring is not 
located on the head, face, or neck; thus, a compensable 
rating under Diagnostic Code 7800 is not for application in 
this case, regardless of whether the Veteran has at least one 
characteristic of disfigurement.  Furthermore, the criteria 
for the assignment of a compensable rating under Diagnostic 
Codes 7801, 7802, 7803 and 7804 are not met because the 
Veteran's burn scars are superficial, not painful, they do 
not cause limited motion, and they do not cover an area of at 
least 144 square inches.  

The Board has considered whether to assign staged ratings 
pursuant to Hart and Fenderson, but finds that under the 
circumstances they are not warranted because at no time since 
the effective date of service connection have the service-
connected burn scars warranted a compensable rating.

The Veteran does not assert that he is totally unemployable 
because of his service-connected scars, nor has he identified 
any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the Veteran has not 
required frequent periods of hospitalization for treatment of 
these scars.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically 
states, "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to these 
scars, the noncompensable evaluation currently assigned 
adequately reflects the clinically established impairment 
experienced by the Veteran.  In the absence of requisite 
factors, the criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Consequently, this claim is not referred to 
the Director of Compensation and Pension for extraschedular 
review.


ORDER

An initial compensable rating for the service-connected 
residuals of 2nd degree flash burns to the legs is denied.  


REMAND

The Veteran asserted, in his October 2006 Notice of 
Disagreement and in his October 2007 Substantive Appeal, that 
his current left knee condition is related to his period of 
service.  Specifically, the Veteran has asserted that he 
injured his left knee in the July 1970 incident on a 
personnel carrier, and that he has had problems with his left 
knee since that time.  Further, the Veteran has asserted that 
his current left knee condition is secondary to his service-
connected burns to the legs.  He has asserted that the burns, 
and the subsequent medical treatment rendered, caused his 
current left knee condition.  

The claims file contains a VA medical record from April 2006, 
entitled, "Agent Orange Letter."  The document is addressed 
to the Veteran and signed by a VA doctor who referred to a 
recent Agent Orange examination.  The letter reads, in 
pertinent part, as follows:  

At the time of your recent Agent Orange 
examination, it was determined that you 
have degenerative joint disease, 
traumatic, in the left knee which is 
service-connected.  In fact you got a 
Purple Heart because of the wound which 
was incurred at the time that you got a 
Bronze Star Commendation Medal.  It was 
due to an RPG wound in Vietnam.  

If you wish to pursue service connection 
for the left knee injury and persistent 
pain in the left knee, as service-
connected rating, you can contact the 
local Regional Office and get a 
compensation and pension examination.  

The Veteran maintains that his Agent Orange examination was 
conducted at the Montgomery VA Medical Center.  It does not 
appear that a copy of this examination report has not been 
associated with the claims file.  All VA records are 
constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, the Agent Orange examination report must 
be obtained and associated with the claims file.

Significantly, the case was remanded in November 2008 to 
afford the Veteran a VA examination to determine the current 
nature and likely etiology of any left knee disability.  The 
examination was held in April 2009, and the examiner 
indicated the claims file was reviewed in conjunction with 
the examination; however, the examiner made no mention 
whatsoever of the April 2006 letter summarized above, or to 
an Agent Orange examination report, or to the fact that 
another VA doctor indicated that the Veteran had traumatic 
arthritis of the left knee that was service-connected.  
Although the doctor in April 2009 examiner indicated that the 
Veteran's findings with regard to his left knee joint were 
consistent with a patient of his age, the examiner failed to 
address the fact that the Veteran's left leg was severely 
injured during service, such that he required over two months 
of rehabilitation and therapy.  

In light of the foregoing, the April 2009 VA examination is 
inadequate.  It is not based on a complete record, and while 
there is certainly an adequate rationale for the examiner's 
opinion regarding age-related arthritis, the examiner 
nevertheless failed to address the Veteran's contentions 
regarding continuity of symptoms and what significance, if 
any, the lengthy recovery period following the severe left 
leg injury may have had on the Veteran's left knee.  

In the Veteran's October 2006 NOD, he reported that he 
received shrapnel wounds to his legs during the same incident 
when he received the flash burns to the legs.  At his 
personal hearing in June 2008, the Veteran testified that he 
was in rehabilitation for two and a half months after the 
injury and during that time, his entire left leg was swollen 
and very painful.  The Veteran believes that recent MRI 
findings of ligament damage can be traced to the in-service 
injury in 1970.  Essentially, the Veteran is claiming that 
the injury in service in 1970 resulted in flash burn scars, 
and other scars created from fragments embedded in the skin, 
and underlying soft tissue damage associated with shrapnel.  
All of this may have also led to a knee disability.  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

To determine the legitimacy of the Veteran's assertions, a 
medical inquiry is necessary.  See Allen v. Brown, 7 Vet.App. 
439 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from 
the Veteran, obtain and associate with the 
claims file all private treatment records 
of the Veteran pertinent to the issues on 
appeal that have not been previously 
secured.  Also obtain and associate with 
the claims file all VA records pertinent 
to the Veteran's claims, particularly a 
copy of the Agent Orange Registry 
examination referred to in the April 2006 
VA letter/medical report noted above.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current nature and likely etiology of the 
claimed left knee and shrapnel wound 
injuries.  All indicated x-rays and 
laboratory tests should be completed.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner should 
provide specific comments as to any 
relationship between the Veteran's in-
service injury and his current knee 
disability, and whether or not the Veteran 
has any residuals from the pieces of 
shrapnel that were embedded in his legs at 
the time of injury in 1970.  The examiner 
should also indicate if the Veteran's 
injury, recovery, rehabilitation, and 
post-rehabilitation therapy as likely as 
not caused or materially contributed to 
the current knee disability.  Also, the 
examiner should determine, based on the 
Veteran's statements, whether the Veteran 
suffers from a separately ratable 
disability of the bilateral legs other 
than the already service-connected 
residual burn scars that are associated 
with the 1970 injury, including, but not 
limited to residuals of shrapnel wounds, 
that may have caused underlying tissue 
damage.  Additionally the examiner should 
opine as to whether it is at least as 
likely as not that the Veteran's current 
left knee and bilateral leg disabilities, 
if any, had their onset during service.  A 
complete rationale should accompany all 
opinions expressed.

3.  Readjudicate the Veteran's claims for 
entitlement to service connection for a 
left knee disability and shrapnel wounds 
of the legs.  Specifically consider 
whether the Veteran has a left knee 
disability secondary to his service-
connected injury involving the flash burns 
in 1970, taking into consideration the 
provisions of 38 C.F.R. § 3.310(a) and the 
directives set forth in Allen regarding 
aggravation.  If any action taken is 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


